DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 2/24/2021 has been entered.

Response to Amendment
3.	Applicant’s response filed 2/24/2021 amended claims 1 and 7 and cancelled claims 3, 10-12, 14-15, 17-19 and 21.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Kamano in view of Seddon from the office action mailed 10/27/2020; therefore this rejection is withdrawn.  For the reasons stated below claims 1-2, 4-5, 7-9, 13, 16 and 20 are allowed.  


Examiners Amendment


A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a 371 of PCT/JP2018/008941, filed 03/082018.”    


Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise base oils and the additives recited in the instant claims.  However, the compositions of the instant application are unique in that they are limited to a narrow range of base oils and additives wherein the composition as a whole has a particular BF viscosity, viscosity index and coking panel test results.  The combination of base oil and additives leads to a low coking amount while maintaining a high viscosity index which would have been unexpected and is not taught by the prior art.          
Applicants have compared their lubricant compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of coking .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771